                Case 3:19-cv-02090-HZ          Document 10               Filed 02/21/20      Page 1 of 1




    Clifford S. Davidson, OSB No. 125378
    cdavidson@sussmanshank.com
    SUSSMAN SHANK LLP
    1000 SW Broadway, Suite 1400
    Portland, OR 97205-3089
    Telephone: (503) 227-1111
    Facsimile: (503) 248-0130
    Attorneys for oVio Technologies, Inc.




                                 UNITED STATES DISTRICT COURT

                                          DISTRICT OF OREGON
                                          PORTLAND DIVISION


    RAY KLEIN, INC.,                                                  Case No. 3:19-cv-02090-HZ
    dba Professional Credit Service,
                                                                      oVio Technologies, Inc.’s
                    Plaintiff,
                                                                      CORPORATE DISCLOSURE
           v.                                                         STATEMENT

    OVIO TECHNOLOGIES, INC.,

                    Defendant.



           oVio Technologies, Inc. states that there is no corporation to disclose pursuant to Fed. R.

    Civ. P. 7.1.

           Dated this 10th day of February, 2020.

                                  SUSSMAN SHANK LLP


                                  By /s/ Clifford S. Davidson
                                    Clifford S. Davidson, OSB No. 125378
                                    (503) 227-1111
                                    Attorneys for Defendant oVio Technologies, Inc.

Page 1 – CORPORATE DISCLOSURE STATEMENT


                                           SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                 1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                       TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
